DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 08/07/2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because of the following reasons:
For Non-Patent Literature Documents #4, #5, #6, #7, #8, #9, their listings in the IDS are missing information regarding the authors.
Also, for Non-Patent Literature Documents #4, #6, #7, these documents contain blurry texts and/or figures.
It has been placed in the application file, but part of the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Objections
Claim 34 is objected to because of the following reasons: from the claim language, it’s unclear if the one or more processors actually perform the steps. Examiner recommends Applicants to amend the claim language as follow:
“A base station, comprising: one or more processors; a memory; and one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors, and the one or more processors execute the one or more programs 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 9-14, 17-18, 21, 34 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang, US 2020/0245395.

For claim 1. Zhang teaches: A method for controlling activation of a bandwidth part (BWP), (Zhang, paragraph 48-52; more details in fig 10-19, paragraph 178-181) comprising:
receiving and saving BWP configuration information transmitted by a base station, wherein the BWP configuration information comprises BWP identification information; (Zhang, paragraph 48-52, “Turning now to wide band operation with multiple numerologies, one or more bandwidth part configurations for each component carrier can be semi-statically signaled to a UE. A bandwidth part may 
receiving a BWP activation command transmitted by the base station; and performing BWP activation with a BWP identifier indicated by the BWP activation command. (Zhang, paragraph 48-52, “With respect to the indication of active DL/UL bandwidth part(s) to a UE, the indication may be received via, for example and without limitation, the DI (explicitly and/or implicitly), a MAC control element (CE), a time pattern (e.g., DRX like), or a combination thereof.”; more details about MAC CE for bandwidth part activation and deactivation in fig 10-19, paragraph 178-181 which includes BWP index identifying BWP for activation/deactivation)

For claim 2. Zhang discloses all the limitations of claim 1, and Zhang further teaches: wherein the BWP configuration information is used to indicate a default BWP corresponding to each component carrier; and after receiving and saving the BWP configuration information transmitted by the base station, the method further comprises: receiving a component carrier activation signaling transmitted by the base station; and activating, based on the component carrier activation signaling, a first target component carrier and a default BWP corresponding to the first target component carrier. (Zhang, paragraph 48-52, “With respect to component carriers activation and deactivation, activation/deactivation may be supported for NR CA. Activation/deactivation may be controlled per CC 

For claim 3. Zhang discloses all the limitations of claim 2, and Zhang further teaches: wherein a manner where the BWP configuration information indicates the default BWP corresponding to each component carrier comprises any of the following manners: a manner in which, for a component carrier configured with a BWP set, one bit is used to indicate whether each BWP in the BWP set is the default BWP; a manner in which, for a component carrier configured with a BWP set, a BWP ranked first or last in the BWP set is the default BWP; a manner in which, for a component carrier configured with a BWP set, each BWP has an index value, and a BWP with an initial index value in the BWP set is the default BWP; a manner in which, for a component carrier configured with a BWP set, a BWP with a maximum bandwidth or a minimum bandwidth in the BWP set is the default BWP; or a manner in which, for a component carrier configured with a BWP set, a BWP with a maximum starting frequency or a minimum starting frequency in the BWP set is the default BWP. (Zhang, paragraph 161, “In an example, activation and deactivation of BandWitdh Part (BWP), in addition to activation and deactivation of CC, is supported… Furthermore, when an CC is configured through RRC signaling, the gNB in addition to configuring the UE with the BWPs that the CC is made of, may also indicate the subset of default BWPs that is activated when the CC is activated, or whether the full set of the BWPs is activated when the CC is activated.”; implicit that configuration information includes bits to indicate the subset of default BWPs 

For claim 4. Zhang discloses all the limitations of claim 1, and Zhang further teaches: wherein after receiving and saving the BWP configuration information transmitted by the base station, the method further comprises: receiving a BWP deactivation command transmitted by the base station, wherein the BWP deactivation command is configured to adjust an activated BWP on a second target component carrier to a deactivated state; and deactivating the second target component carrier, or deactivating the second target component carrier and a corresponding BWP on the second target component carrier, in a case that the activated BWP to be adjusted on the second target component carrier is a last activated BWP. (Zhang, paragraph 161, “In an example, activation and deactivation of BandWitdh Part (BWP), in addition to activation and deactivation of CC, is supported. In an example, multiple BWPs with different numerologies on the same Component Carrier (CC) is supported. With dynamic activation and deactivation by the gNB of BWP within the same CC, and UE RF returning to match active BWPs, power saving can be achieved. The activation and deactivation of BWP may be modelled in MAC as, for example and without limitation, a DRX command MAC CE, or as a long DRX command MAC CE, or as CC Activation/deactivation command MAC CE. These modeling approaches have different impacts in terms of power saving. For example, the BWP activation and deactivation using DRX command modeling versus using CC activation/deactivation modeling differs in that, in the latter case, all transmissions (including the transmission of reference signals) in the BWP cease when the CC is deactivated and resume only when the BWP is activated again by the gNB. In contrast, in the former case (i.e. the DRX command case), this may be used to indicate to the UE that the BWP may not be considered in DRX conditions evaluation for the MAC entity. That is, the UE may consider that DRX rules do not apply for that BWP for the specified DRX cycle, and may not monitor PDCCH on that BWP in 

For claim 5. Zhang discloses all the limitations of claim 1, and Zhang further teaches: wherein after receiving and saving the BWP configuration information transmitted by the base station, the method further comprises: receiving a component carrier deactivation signaling transmitted by the base station; and deactivating, based on the component carrier deactivation signaling, a third target component carrier, or a third target component carrier and all activated BWPs on the third target component carrier. (Zhang, paragraph 48-52, “With respect to component carriers activation and deactivation, activation/deactivation may be supported for NR CA. Activation/deactivation may be controlled per CC by explicit indication and implicit mechanism for NR CA. Configuration of implicit deactivation mechanism may be per CC for NR CA.”; paragraph 161, “In an example, activation and deactivation of BandWitdh Part (BWP), in addition to activation and deactivation of CC, is supported… Furthermore, when an CC is configured through RRC signaling, the gNB in addition to configuring the UE with the BWPs that the CC is made of, may also indicate the subset of default BWPs that is activated when the CC is activated, or whether the full set of the BWPs is activated when the CC is activated.”)

For claim 6. Zhang discloses all the limitations of claim 1, and Zhang further teaches: wherein the BWP activation command is configured to adjust a deactivated BWP on a fourth target component carrier to an activated state; and the performing BWP activation with the BWP identifier indicated by the BWP activation command comprises: activating the fourth target component carrier and a BWP designated to be activated through the BWP activation command, in a case that the fourth target 

For claim 9. Zhang teaches: A method for controlling activation of a bandwidth part (BWP), (Zhang, paragraph 48-52; more details in fig 10-19, paragraph 178-181) comprising: 
transmitting BWP configuration information to a user equipment, wherein the BWP configuration information comprises BWP identification information; (Zhang, paragraph 48-52, “Turning now to wide band operation with multiple numerologies, one or more bandwidth part configurations for each component carrier can be semi-statically signaled to a UE. A bandwidth part may consist of a group of contiguous PRBs. The reserved resources can be configured within the bandwidth part. Each bandwidth part may be associated with a specific numerology (sub-carrier spacing, CP type), for RRC connected mode UE. In some cases, the bandwidth of a bandwidth part is at least as large as the SS block bandwidth. Configuration of a bandwidth part may include various properties, such as, for example and without limitation: numerology, frequency location (e.g., center frequency), and bandwidth (e.g., number of PRBs).”; paragraph 179, “With respect to Pi, where i represents a numerical index, if there is a BWP configured with an BWPindex i through RRC configuration”)
and transmitting a BWP activation command to the user equipment, wherein the BWP activation command is configured for the user equipment to perform BWP activation with a BWP identifier indicated by the BWP activation command. (Zhang, paragraph 48-52, “With respect to the 

For claim 10. Zhang discloses all the limitations of claim 9, and Zhang further teaches: wherein the BWP configuration information is used to indicate a default BWP corresponding to each component carrier; and after transmitting the BWP configuration information to the user equipment, the method further comprises: transmitting a component carrier activation signaling to the user equipment, wherein the component carrier activation signaling is used for the user equipment to activate a first target component carrier and a default BWP corresponding to the first target component carrier. (Zhang, paragraph 48-52, “With respect to component carriers activation and deactivation, activation/deactivation may be supported for NR CA. Activation/deactivation may be controlled per CC by explicit indication and implicit mechanism for NR CA. Configuration of implicit deactivation mechanism may be per CC for NR CA.”; paragraph 161, “In an example, activation and deactivation of BandWitdh Part (BWP), in addition to activation and deactivation of CC, is supported… Furthermore, when an CC is configured through RRC signaling, the gNB in addition to configuring the UE with the BWPs that the CC is made of, may also indicate the subset of default BWPs that is activated when the CC is activated, or whether the full set of the BWPs is activated when the CC is activated.”)

For claim 11. Zhang discloses all the limitations of claim 9, and Zhang further teaches: wherein a manner where the BWP configuration information indicates a default BWP corresponding to each component carrier comprises any of the following manners: a manner in which, for a component carrier 

For claim 12. Zhang discloses all the limitations of claim 9, and Zhang further teaches: wherein after transmitting the BWP configuration information to the user equipment, the method further comprises: transmitting a BWP deactivation command to the user equipment, wherein the BWP deactivation command is configured to instruct the user equipment to adjust an activated BWP on a second target component carrier to a deactivated state; and the BWP deactivation command is configured to instruct the user equipment to deactivate the second target component carrier, or deactivate the second target component carrier and a corresponding BWP on the second target component carrier, in a case that the activated BWP to be adjusted is a last activated BWP on the 

For claim 13. Zhang discloses all the limitations of claim 9, and Zhang further teaches: wherein after transmitting the BWP configuration information to the user equipment, the method further comprises: transmitting a component carrier deactivation signaling to the user equipment, wherein the component carrier deactivation signaling is configured to instruct the user equipment to deactivate a third target component carrier, or to deactivate a third target component carrier and all activated BWPs 

For claim 14. Zhang discloses all the limitations of claim 9, and Zhang further teaches: wherein the BWP activation command is configured to adjust a deactivated BWP on a fourth target component carrier to an activated state; and the BWP activation command is configured to instruct the user equipment to activate the fourth target component carrier and a BWP designated to be activated through the BWP activation command, in a case that the fourth target component carrier is in a deactivated state. (Zhang, paragraph 48-52, “With respect to the indication of active DL/UL bandwidth part(s) to a UE, the indication may be received via, for example and without limitation, the DI (explicitly and/or implicitly), a MAC control element (CE), a time pattern (e.g., DRX like), or a combination thereof.”; more details about MAC CE for bandwidth part activation and deactivation in fig 10-19, paragraph 178-181 which includes BWP index identifying BWP for BWP activation/deactivation and respective component carrier ID for component carrier activation/deactivation)

For claim 17. Zhang teaches: A user equipment, comprising: one or more processors; a memory; and one or more programs, wherein the one or more programs are stored in the memory and 
receive and save BWP configuration information transmitted by a base station, wherein the BWP configuration information comprises BWP identification information; (Zhang, paragraph 48-52, “Turning now to wide band operation with multiple numerologies, one or more bandwidth part configurations for each component carrier can be semi-statically signaled to a UE. A bandwidth part may consist of a group of contiguous PRBs. The reserved resources can be configured within the bandwidth part. Each bandwidth part may be associated with a specific numerology (sub-carrier spacing, CP type), for RRC connected mode UE. In some cases, the bandwidth of a bandwidth part is at least as large as the SS block bandwidth. Configuration of a bandwidth part may include various properties, such as, for example and without limitation: numerology, frequency location (e.g., center frequency), and bandwidth (e.g., number of PRBs).”; paragraph 179, “With respect to Pi, where i represents a numerical index, if there is a BWP configured with an BWPindex i through RRC configuration”; fig 27B, paragraph 446-455, shows memory for saving/storing data)
receive a BWP activation command transmitted by the base station; and perform BWP activation with a BWP identifier indicated by the BWP activation command. (Zhang, paragraph 48-52, “With respect to the indication of active DL/UL bandwidth part(s) to a UE, the indication may be received via, for example and without limitation, the DI (explicitly and/or implicitly), a MAC control element (CE), a time pattern (e.g., DRX like), or a combination thereof.”; more details about MAC CE for bandwidth part activation and deactivation in fig 10-19, paragraph 178-181 which includes BWP index identifying BWP for activation/deactivation)

For claim 18. Zhang discloses all the limitations of claim 17, and Zhang further teaches: wherein the BWP configuration information is used to indicate a default BWP corresponding to each component 

For claim 21. Zhang discloses all the limitations of claim 18, and Zhang further teaches: wherein the one or more processors are further configured to: receive a component carrier deactivation signaling transmitted by the base station; and deactivate, based on the component carrier deactivation signaling, a third target component carrier, or a third target component carrier and all activated BWPs on the third target component carrier. (Zhang, paragraph 48-52, “With respect to component carriers activation and deactivation, activation/deactivation may be supported for NR CA. Activation/deactivation may be controlled per CC by explicit indication and implicit mechanism for NR CA. Configuration of implicit deactivation mechanism may be per CC for NR CA.”; paragraph 161, “In an example, activation and deactivation of BandWitdh Part (BWP), in addition to activation and deactivation of CC, is supported… Furthermore, when an CC is configured through RRC signaling, the gNB in addition to configuring the UE with the BWPs that the CC is made of, may also indicate the subset 

For claim 34. Zhang further teaches: A base station, comprising: one or more processors; a memory; and one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors, and the one or more programs are executed to implement steps in the method for controlling activation of a bandwidth part (BWP) according to claim 9. (Zhang, fig 27D-27F, paragraph 470-484)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, US 2020/0245395 in view of Wu, US 2019/0045549.

For claim 8. Zhang discloses all the limitations of claim 2, Zhang further teaches: wherein after receiving and saving the BWP configuration information transmitted by the base station, (Zhang, paragraph 48-52, “Turning now to wide band operation with multiple numerologies, one or more bandwidth part configurations for each component carrier can be semi-statically signaled to a UE. A bandwidth part may consist of a group of contiguous PRBs. The reserved resources can be configured within the bandwidth part. Each bandwidth part may be associated with a specific numerology (sub-carrier spacing, CP type), for RRC connected mode UE. In some cases, the bandwidth of a bandwidth part is at least as large as the SS block bandwidth. Configuration of a bandwidth part may include various properties, such as, for example and without limitation: numerology, frequency location (e.g., center frequency), and bandwidth (e.g., number of PRBs).”; paragraph 179, “With respect to Pi, where i represents a numerical index, if there is a BWP configured with an BWPindex i through RRC configuration”; fig 27B, paragraph 446-455, shows memory for saving/storing data)
Zhang doesn’t teach: the method further comprises: receiving a primary cell handover command transmitted by the base station, wherein the primary cell handover command is configured to indicate a target primary cell as a handover cell and a default BWP on the target primary cell; and performing a cell handover based on the default BWP on the target primary cell and the target primary cell. 
Wu from the same or similar fields of endeavor teaches: the method further comprises: receiving a primary cell handover command transmitted by the base station, wherein the primary cell handover command is configured to indicate a target primary cell as a handover cell and a default BWP 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Wu into Zhang, since Zhang suggests a technique for communicating BWP information, and Wu suggests the beneficial way of communicating such BWP information during handover (Wu, paragraph 77) so that the device know what BWP to use after handover in the analogous art of communication.

For claim 16. Zhang discloses all the limitations of claim 10, and Zhang further teaches: wherein after transmitting the BWP configuration information to the user equipment, (Zhang, paragraph 48-52, “Turning now to wide band operation with multiple numerologies, one or more bandwidth part configurations for each component carrier can be semi-statically signaled to a UE. A bandwidth part may consist of a group of contiguous PRBs. The reserved resources can be configured within the bandwidth part. Each bandwidth part may be associated with a specific numerology (sub-carrier spacing, CP type), for RRC connected mode UE. In some cases, the bandwidth of a bandwidth part is at least as large as the SS block bandwidth. Configuration of a bandwidth part may include various properties, such as, for example and without limitation: numerology, frequency location (e.g., center frequency), and 
Zhang doesn’t teach: the method further comprises: transmitting a primary cell handover command to the user equipment, wherein the primary cell handover command is configured to indicate a target primary cell as a handover cell and a default BWP on the target primary cell. 
Wu from the same or similar fields of endeavor teaches: transmitting a primary cell handover command to the user equipment, wherein the primary cell handover command is configured to indicate a target primary cell as a handover cell and a default BWP on the target primary cell. (Wu, paragraph 77, “In one example, the UE connects to the other BS (or the other BS connects to the UE) and has the SRB 1 to exchange messages with the other BS. The other BS may transmit a handover command to the UE on the SRB 1 to hand over the UE to the BS. When the BS receives a handover complete message from the UE on the SRB 1, the BS connects to the UE. The handover command may include a location configuration configuring at least one of a location of the first DL BWP and a location of the first UL BWP. The location configuration may be as described for the location configuration of the second DL BWP and/or the second UL BWP.”; implicit that handover command contains target BS)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Wu into Zhang, since Zhang suggests a technique for communicating BWP information, and Wu suggests the beneficial way of communicating such BWP information during handover (Wu, paragraph 77) so that the device know what BWP to use after handover in the analogous art of communication.

Allowable Subject Matter
Claims 7, 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA B HUYNH whose telephone number is (571)270-7185.  The examiner can normally be reached on Monday - Friday 1:00 PM - 9:35 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.